This is an application for a writ of error, in which the only ground alleged for the granting of the writ is, that the Court of Civil Appeals erred in not holding that the damages awarded by the verdict of the jury were excessive. The action was brought to recover for personal injuries received by the plaintiff while a passenger on a railroad operated by the defendant, as receiver. The damages claimed were for pain, loss of capacity to earn money, permanent physical disability, etc., resulting from the injuries inflicted. The amount of pecuniary compensation for such damages is a matter peculiarly within the province of the jury. The question of such amount is necessarily a question of fact, over which this court has no jurisdiction. Our jurisdiction extends to questions of law only. Section 3 of article 5 of the Constitution, as amended in 1891.
The application for the writ of error is accordingly dismissed.
Application dismissed.
Delivered October 18, 1894. *Page 248